Citation Nr: 0514208	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  98-00 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a shell fragment wound to the right knee under 
rating criteria for instability

2.  Entitlement to a separate rating for residuals of a shell 
fragment wound to the right knee under rating criteria for 
limitation of motion.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wounds to Muscle Group VI of the 
right (major) extremity.

4.  Entitlement to a rating in excess of 10 percent for 
residuals shell fragment wounds to the right (major) elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
1997, a statement of the case was issued in December 1997, 
and a substantive appeal was received in January 1998.  

The issues on appeal were originally before the Board in July 
1998 and July 2003 at which time they were remanded for 
additional evidentiary development.  


FINDINGS OF FACT

1.  The residuals of the right knee injury are manifested by 
x-ray evidence of degenerative joint disease, functional loss 
due to pain which limits flexion to approximately 75 degrees, 
and no more than moderate instability. 

2.  The residuals of the shell fragment wounds to Muscle 
Group VI of the right (dominant) extremity are manifested by 
pain, loss of motion, loss of power, weakness, a lowered 
threshold of fatigue and some impairment of coordination; 
there is no significant physical evidence of a severe muscle 
injury.  

3.  The residuals of shell fragment wounds to the right 
(major) elbow are manifested by a loss of motion including 
limitation of flexion to approximately 80 degrees upon 
repetitive motion. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for instability associated with the 
veteran's service-connected residuals of a shell fragment 
wound to the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5257 (2004). 

2.  The criteria for entitlement to a separate 10 percent 
disability evaluation for limitation of flexion associated 
with the veteran's service-connected residuals of a shell 
fragment wound to the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5260 (2004).

3.  The criteria for entitlement to a disability evaluation 
of 30 percent, but no higher, for the veteran's service-
connected residuals of shell fragment wounds to Muscle Group 
VI of the right (dominant) extremity have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5306 (2004). 

4.  The criteria for entitlement to a disability evaluation 
20 percent, but no higher, for the veteran's service-
connected residuals of shell fragment wounds to the right 
(major) elbow injury have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code  
5206 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in April 2003 and 
August 2003 VCAA letters, the statement of the case and the 
supplemental statements of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the April and August 2003 VCAA letters the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 VA. VA. 183 (2002).

In this case, the VA's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 VA. VA. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the VA did provide notice to the claimant in 
April and August of 2003 regarding what information and 
evidence was needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on these 
claims have been accomplished and that adjudication of the 
claims, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
VA. VA. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 VA. VA. 384 
(1993); Sutton v. Brown, 9 VA. VA. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claims, 
and the requirements of 38 C.F.R. § 3.159 have been met.  
Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  In August 2004, the veteran reported that he had no 
additional evidence to submit in support of his claims.  The 
Board finds that no further action is required by VA to 
assist the veteran with his claims.

Factual Background

The service medical records reveal that the veteran was 
wounded in action by mortar fire on March 28, 1945 in 
Schonau, Germany.  Numerous injuries noted at the time 
included a moderately severe shell fragment wound to the 
right knee which penetrated into the joint and multiple shell 
fragment wounds to the right elbow with penetration into the 
joint.  Treatment consisted of debridement and removal of 
foreign bodies.  A hospitalization record, dated in August 
1945, indicates that the veteran had been at the facility 
since June 1945.  The pertinent diagnoses on discharge were 
severe penetrating shell fragment wounds to the right knee 
and elbow.  Service connection was granted for the residuals 
of the shell fragment wounds in September 1945.

In April 1997, the veteran submitted a claim of entitlement 
to increased ratings for traumatic arthritis of the knee and 
elbow.  

VA outpatient treatment records associated with the claims 
file do not indicate any treatment for the disabilities on 
appeal.  

At the time of an August 1997 VA examination, the veteran 
reported that he was unable to completely flex his right 
elbow.  He also complained of pain, occasional clicks and 
locking his right knee.  He reported that his right arm and 
right leg were weaker.  He stated that he had had problems 
with employment in the past due to weakness in the right arm 
and right leg but it was not as big a problem since he had 
retired.  He still had difficulty using a hammer with his 
right arm and difficulty walking long distances due to his 
right leg.  

Physical examination revealed that the elbow was in constant 
flexion at 10 percent.  The veteran was unable to make his 
right arm straight or completely extend it.  He could flex 
the elbow to 110 degrees instead of the usual 145 degrees.  
There was a well-healed scar on the elbow.  Grip strength on 
the right was reduced.  

Physical examination of the knee revealed that the veteran 
could flex the knee to 90 degrees instead of the usual 140.  
The knee was not swollen.  Scars noted in the right arm was 
well healed.  The diagnoses were traumatic arthritis of the 
right elbow and right knee.  X-rays revealed small metallic 
fragments in the right elbow.  

At the time of a June 2000 VA examination, the veteran the 
veteran complained of limited mobility in his right arm and 
hand and progressing right knee pain and stiffness.  

Physical examination of the elbow revealed extension lag of 
the right elbow at 20 degrees.  Old scarring consistent with 
a prior injury was present.  Forearm wasting was also noted.  
The range of motion for flexion of the elbow was 20 degrees 
to 115 degrees on active motion and passive motion.  Normal 
motion was reported to be from 0 to 145 degrees.  

Physical examination of the knee revealed the range of motion 
was from 0-110 degrees of active motion and 0-115 degrees of 
passive motion.  The normal range of motion was from 0-130 
degrees.  The impression was traumatic arthritis of the right 
elbow and knee.  The examiner opined that the veteran was 
limited in his daily activity involving all reaching efforts 
on his dominate side due to the extension lag of the right 
elbow.  Also noted was some arthritis and joint changes in 
the right knee which might require surgical treatment 
sometime in the future.  

The veteran underwent another VA examination in September 
2002.  At that time, he reported the presence of pain in his 
elbow, reduced grip strength and difficulty fully extending 
his elbow.  He had problems on repetitive use of his hand.  
He complained of knee pain and pain on climbing stairs.  The 
pain in his knee was frequent.  He was unable to run but he 
could walk one mile.  He couldn't squat or kneel due to the 
right knee problems. 

A shell fragment wound to the right upper arm was also 
reported at the time of the September 2002 examination.  The 
veteran indicated that it gave some discomfort but the pain 
didn't limit him significantly as compared to his elbow 
problems.  He reported pain on use with different activities.   

Physical examination revealed a small slightly tender scar 
present on the right upper arm which was non-adhered and non-
depressed..  The right elbow was tender.  The range of motion 
of the elbow was reduced.  The veteran lacked 10 degrees of 
full extension.  He could flex to 100 degrees, lacking 40 
degrees of full extension.  

Physical examination of the right leg revealed that the range 
of motion of the knee was extension to 0 degrees and flexion 
to 95 degrees lacking 35 degrees of full flexion.  Some 
laxity of the ligaments was noted.  There was mild atrophy of 
the right leg.  X-rays of the elbow were interpreted as being 
consistent with bony changes due to prior trauma.  

The pertinent assessment was status post shrapnel wound of 
the right upper elbow, status post shrapnel wound of the 
right upper arm, status post right knee shrapnel wound and 
traumatic arthritis of the right elbow and knee.

The examiner noted that the right upper arm injury and the 
elbow injury involved the muscles and nerves.  The examiner 
opined that the veteran would experience a 20 percent 
worsening of symptoms in the knee and elbow due to "Deluca" 
factors.  Pain was visibly manifested on movement of the 
joints and there was atrophy of the right leg.  The examiner 
opined that the arm injury was moderate in nature but the 
symptoms could become moderately severe with repetitive 
overuse.  The examiner opined that the veteran was 
significantly limited in his ability to use his right arm.  
It was noted that physical examination was consistent with 
both injury to the joint with limited range of motion and 
injury to the musculature of the lateral epicondyle with 
weakness and an injury to the radial nerve, and injuries to 
the muscle and nerves which are innervated by the radial 
nerve which significantly limits the veteran's ability to 
perform activities of his right dominant hand.  

General Increased Ratings Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound to the right knee.

The veteran's residuals of the right knee injury is currently 
evaluated as 20 percent disabling under Diagnostic Codes 
5010-5257.  The Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  For reasons 
hereinafter stated, the Board finds that the veteran is 
entitled to a separate 20 percent rating under Code 5257 
bases on the RO's finding of moderate instability and a 
separate 10 percent rating under Codes 5010, 5260 for x-ray 
evidence of arthritis with limitation of motion. 

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x- ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Code 5260 which provides the rating criteria for 
evaluation of limitation of flexion of the leg, a 0 percent 
evaluation is warranted for flexion limited to 60 degrees, a 
10 percent evaluation is warranted for flexion limited to 45 
degrees, a 20 percent evaluation is warranted for flexion 
limited to 30 degrees, and a 30 percent evaluation is 
warranted for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

The record includes a report of a September 2002 x-ray 
examination of the right knee which was interpreted as 
showing mild degenerative joint disease.  A review of the 
various medical records and examination reports shows that 
the veteran does have some limitation of flexion which is 
noncompensable under Code 5260, even when additional 
functional loss due to pain is considered.  In this regard, 
evidence of record demonstrates that the greatest disability 
noted for the right knee was at the time of the September 
2002 VA examination.  At that time, flexion of the knee could 
be accomplished to 95 degrees.  The examiner opined that the 
veteran would experience an additional 20 percent worsening 
of symptoms due to "Deluca" factors.  The Board finds this 
equates to approximately an additional 20 degrees of loss of 
flexion or 75 degrees.  A limitation of flexion to 75 degrees 
is non-compensable under Diagnostic Code 5260.  However, 
because there is x-ray evidence of arthritis, the provisions 
of Code 5010 allow for a 10 percent rating even though the 
limitation of motion would otherwise be noncompensable.  

As noted above, VA's General Counsel has held that separate 
ratings under Codes 5257 and 5260 are permitted.  Diagnostic 
Code 5257 provides the rating criteria for evaluation of the 
knee based on recurrent subluxation or lateral instability.  
Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment and a 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Diagnostic Code 5257. The RO 
has found that there is moderate instability.  The Board 
believes this to be a liberal finding, but a finding of 
instability is not inconsistent with the veteran's reported 
complaints and some clinical findings of laxity.  It appears 
clear, however, that the instability is no more than moderate 
in degree and that a rating in excess of 20 percent under 
Code 5257 is not warranted. 

Diagnostic Code 5261 provides the rating criteria for 
limitation of extension of the leg.  A 0 percent evaluation 
is warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
a 20 percent evaluation is warranted for extension limited to 
15 degrees, a 30 percent evaluation is warranted for 
extension limited to 20 degrees and a 40 percent evaluation 
is warranted for extension limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  The Board finds an increased 
rating is not warranted when the residuals of the right knee 
injury are evaluated under the provisions of Diagnostic Code 
5261.  Physical examination has consistently demonstrated 
that the veteran does not experience any limitation of 
extension in his knee.  There is no indication that the 
veteran loses extension as a result of pain on use or during 
flares so the Board finds that an increased rating is not 
warranted under Diagnostic Code 5260 when the disability is 
evaluated under the holdings of 38 C.F.R. §§ 4.40, 4.45 and 
Deluca.  

Entitlement to a rating in excess of 10 percent for residuals 
of shell fragment wounds to Muscle Group VI of the right 
(major) extremity.

The veteran is currently in receipt of a 10 percent 
evaluation for service-connected residuals of shell fragment 
wounds of the right elbow with involvement of Muscle Group 
VI, under 38 C.F.R. § 4.73, Diagnostic Code 5306.  This Code 
contemplates impairment of extension of the elbow, with 
involvement of the extensor muscles of the elbow: the triceps 
and the anconeus.  The long head of the triceps muscle is 
also noted in this code to be the stabilizer of the shoulder 
joint.  Id.

Muscle Group damage is categorized as mild, moderate, 
moderately severe, and/or severe, and evaluated accordingly.  
38 C.F.R. § 4.56.  The current provisions of 38 C.F.R. § 4.56 
are as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia,  
evidence establishes that the muscle damage is minimal.  (b)  
A through-and-through injury with muscle damage shall be  
evaluated as no less than a moderate injury for each group of  
muscles damaged.  (c) For VA rating purposes, the cardinal  
signs and symptoms of muscle disability are loss of power,  
weakness, lowered threshold of fatigue, fatigue-pain,  
impairment of coordination and uncertainty of movement.  (d)  
Under Diagnostic Codes 5301 through 5323, disabilities  
resulting from muscle injuries shall be classified as slight,  
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles--(i) Type of injury.  Simple wound of  
muscle without debridement or infection.  (ii) History and  
complaint.  Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good  
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section.   
(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.   
(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by  
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  (3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii)  
History and complaint.  Service department record or other  
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective  
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.   
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  (4)  
Severe disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with  
extensive debridement, prolonged infection, or sloughing of  
soft parts, intermuscular binding and scarring.  (ii) History  
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs  
and symptoms of muscle disability as defined in paragraph (c)  
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to  
keep up with work requirements.  (iii) Objective findings.   
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated  
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive  
effect of the missile.  (B) Adhesion of scar to one of the  
long bones, scapula, pelvic bones, sacrum or vertebrae, with  
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by  
muscle.  (C) Diminished muscle excitability to pulsed  
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an  
opposing group of muscles.  (F) Atrophy of muscle groups not  
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

38 C.F.R. § 4.56.

The Board finds an increased rating is warranted for the 
service-connected residuals of the shell fragment wounds to 
the right elbow.  The initial description of the wound fits 
some of the criteria for a severe muscle disability - the 
presence of multiple missiles which required debridement and 
hospitalization for several months.  Physical examination has 
also revealed some of the cardinal signs and symptoms of 
muscle disability including loss of power, weakness and 
lowered threshold of fatigue.  Finally, the examiner who 
conducted the most recent VA examination in September 2002 
opined that the disability was moderate in nature most of the 
times but would increase to a level of moderately severe with 
repetitive overuse.  It was further opined at that time that 
the veteran was significantly limited in the use of his arm 
as a result of the muscle injury.  The Board this 
symptomalogy more nearly approximates a moderately severe 
muscle injury to Muscle Group VI.  

The Board finds a rating analogous to a severe muscle 
disability of Muscle Group VI is not warranted as there is no 
competent evidence of record demonstrating physical findings 
of a severe muscle injury including any evidence of ragged, 
depressed or adherent scars, loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  There was 
no showing that the veteran's muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side demonstrate some impairment but this 
does not rise to a severe impairment of function.  The 
veteran reports that he has trouble manipulating his arm and 
hand but he is still able to perform most, if not all 
functions even with the loss of motion.  

Entitlement to a rating in excess of 10 percent for residuals 
shell fragment wounds to the right (major) elbow.

The veteran's injury to the right elbow has been evaluated as 
10 percent disabling under Diagnostic Code 5010 by analogy to 
traumatic arthritis.  

Normal elbow flexion is from 0 degrees to 145 degrees.  38 
C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5206, limitation of flexion of either 
forearm to 100 degrees warrants a 10 percent evaluation; 
limitation of flexion of either forearm to 90 degrees 
warrants a 20 percent evaluation; limitation of flexion of 
the major forearm to 70 degrees warrants a 30 percent 
evaluation; limitation of flexion of the major forearm to 55 
degrees warrants a 40 percent evaluation; and limitation of 
flexion of the major forearm to 45 degrees warrants a 50 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

The Board finds an increased rating to 20 percent is 
warranted for the residuals of the right elbow injury when 
the disability is evaluated under Diagnostic Code 5206.  At 
the time of the September 2002 VA examination, it was noted 
that flexion of the right elbow was limited to 100 degrees.  
The examiner opined that the veteran would experience an 
additional 20 percent loss of motion based on Deluca factors 
which the Board finds equates to an 80 degrees loss of 
flexion.  

The Board finds a rating in excess of 20 percent is not 
warranted for the residuals of the right elbow injury under 
Diagnostic Code 5206 as there is no evidence of record 
demonstrating that the service-connected disability was 
manifested by a loss of flexion greater than 80 percent even 
when the Deluca factors are considered.  

Under Diagnostic Code 5207, limitation of extension of either 
forearm to 45 or 60 degrees warrants a 10 percent evaluation; 
limitation of extension of either forearm to 75 degrees 
warrants a 20 percent evaluation; limitation of extension of 
the major forearm to 90 degrees warrants a 30 percent 
evaluation; limitation of extension of the major forearm to 
100 degrees warrants a 40 percent evaluation; and limitation 
of extension of the major forearm to 110 degrees warrants a 
50 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 
5207.

The Board finds an increased rating is not warranted under 
Diagnostic Code 5207.  The competent evidence of record has 
recorded the limitation of the veteran's elbow as being 
either 10 degrees or 20 degrees, neither of which is 
compensable under Diagnostic Code 5207.  Additionally, the 
limitation of extension is not is not subject to increase due 
to Deluca factors.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 




ORDER

Entitlement to a separate 10 percent rating for limitation of 
motion associated with the service-connected residuals of a 
shell fragment wound to the right knee is warranted.  
Entitlement to a disability evaluation of 30 percent for the 
residuals of shell fragment wounds to Muscle Group VI of the 
right (dominant) extremity is warranted.  Entitlement to a 
disability evaluation 20 percent for the residuals of shell 
fragment wounds to the right (major) elbow injury is 
warranted.  To this extent, the appeal is granted subject to 
the laws and regulations governing monetary awards.

Entitlement to a disability evaluation in excess of 20 
percent for the veteran's service-connected residuals of a 
shell fragment wound to the right knee is not warranted.  To 
this extent, the claim is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 

